       Case 1:19-cv-10023-KPF Document 214 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETROLEOS DE VENEZUELA S.A.; PDVSA
PETROLEO S.A.; and PDV HOLDING, INC.,

                           Plaintiffs,
                                                    19 Civ. 10023 (KPF)
                    -v.-
                                                          ORDER
MUFG UNION BANK, N.A. and GLAS
AMERICAS LLC,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of the Government’s Statement of Interest in

regards to this action. (Dkt. #213). Given the contents of the Government’s

submission, the Court believes that it would be useful to hear from the

Government at the oral argument scheduled for September 25, 2020. The

Court therefore ORDERS that a representative for the United States of America

make themselves available for the scheduled oral argument.

      SO ORDERED.

Dated: September 17, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
